Citation Nr: 0016658	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  96-00 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an annual clothing allowance.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from February 1963 to 
February 1965 and March 1966 to March 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision by the San 
Juan, Commonwealth of Puerto Rico, Regional Office (RO), 
which denied appellant's claim for a clothing allowance.  


FINDINGS OF FACT

1. Service connection is in effect for schizophrenia, 
undifferentiated type, currently rated as 100 percent 
disabling; and hiatal hernia, pruritus ani with history of 
hemorrhoids, tonsillectomy, and left hand laceration scar, 
each currently rated noncompensable.  

2.  The Chief Medical Director or designee affiliated with 
the RO has certified that physician-prescribed medication for 
a service-connected skin condition does not cause irreparable 
damage to appellant's outergarmets.  No competent evidence to 
the contrary has been submitted.


CONCLUSION OF LAW

The criteria for payment of a clothing allowance are not met.  
38 U.S.C.A. § 1162 (West 1991); 38 C.F.R. § 3.810 (1999); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that he is entitled to a 
VA clothing allowance because his service-connected pruritus 
ani with history of hemorrhoids requires the use of medicated 
ointments that stain his clothing.  In pertinent part, the 
provisions of 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810 state 
that an annual clothing allowance is payable where the Chief 
Medical Director or designee certifies that physician-
prescribed medication for a skin condition due to a service-
connected disability causes irreparable damage to the 
veteran's outergarmets.  It not contended that a "prosthetic 
or orthopedic appliance" necessitated by a service-connected 
disability results in damage to the veteran's clothing (other 
criteria set forth in 38 U.S.C.A. § 1162 and 38 C.F.R. 
§ 3.810).  

In a November 1992 certification of record from a VA 
physician (the Chief Medical Director or designee affiliated 
with the RO) on VA Form 21-8679 "ELIGIBILITY DETERMINATION 
FOR CLOTHING ALLOWANCE", a box was checked off which stated, 
in pertinent part, that the appellant's records did not 
establish that physician-prescribed medication for a service-
connected skin condition causes irreparable damage to 
appellant's outergarmets.  Additionally, in an October 1995 
Statement of the Case issued appellant and signed by that 
same VA physician, it was explained that:

The veteran's medication profile for the 
years 1991 through 1993 shows that he was 
prescribed Crotimazole 1% cream which is 
an antifungal medication not indicated 
for the...treatment of pruritus ani 
secondary to hemorrhoids.  On August 30, 
1991, he was prescribed Beamethasone 
cream (Valison) an (sic) corticosteroid 
medication which may be used for pruritus 
ani....  Lidex, which the patient allegedly 
uses is also a corticosteroid cream.  All 
of the above medications and all others 
available for the veteran's service[-
]connected pruritus are white washable 
creams that do not stain or cause 
irreparable damage...either to inner or 
outer garments.

While the Board has considered appellant's allegations that a 
VA clothing allowance should be granted because his service-
connected pruritus ani with history of hemorrhoids requires 
the use of medicated ointments that stain his clothing, his 
claim lacks legal merit or entitlement, since the Chief 
Medical Director or designee certified that physician-
prescribed medication for a skin condition due to a service-
connected disability does not cause irreparable damage to the 
veteran's outergarmets.  No competent evidence to the 
contrary has been provided.  Thus, as a matter of law, 
appellant is ineligible for the claimed annual clothing 
allowance, and the claim is denied.  See Sabonis; and 38 
U.S.C.A. § 1162 and 38 C.F.R. § 3.810.  


ORDER

Entitlement to an annual clothing allowance is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

